Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
    Claims 1-20 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on February 19th  , 2021 has been acknowledged by the Office.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 13 and 15 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180369036 A1 to Furman et. al (Furman hereafter) in view of U.S Patent Application 20180303685 A1 to Souke et al. (Souke hereafter).
As per claim 1, Furman teaches A system for use in removably loading a patient transport apparatus into an emergency vehicle (see 20—Fig.10; pg.8 para [0088]: " As shown in FIG. 10, the litter 22 is coupled to the base 24 and the patient support apparatus 20 is being loaded into the ambulance"), said system comprising: a loading and unloading system for attaching to the emergency vehicle (see 280—Fig.10; pg.4 para [0062]: "As is shown in FIGS. 10-11 and depicted schematically in FIG. 2, the power load device 280 is coupled to an ambulance 282 and is configured to load and unload the patient support apparatus 20 into and out of the ambulance 282 "),said loading and unloading system including: a track for mounting to the emergency vehicle (see 284—Fig.10: track ),and a trolley (see 286—Fig.10: trolley ) slidably mounted to said tracks(see pg.4 para [0062]: "the power load device 280 further comprises a trolley 286 coupled to the rail 284. The trolley 286 is movable along a length of the rail 284. "), said trolley supporting a receiver (see 734a & 734b—Fig.13) movable between a locked configuration and an unlocked configuration (see pg. para [0117]: "In some embodiments, one or more of the carriers 734a, 734b may further comprise a releasable locking assembly configured to prevent the pins 742a, 742b from moving out of the slots 754a, 754b in certain operating conditions.");and a patient transport apparatus (see 24—Fig.10: transport apparatus) configured for releasable attachment to said loading and unloading system (see pg.2 para [0044]: "the base 24 is configured to removably receive and support the litter 22 in certain situations. "),said patient transport apparatus including: a base (see 28—Fig.10: base) supporting a wheel for engagement with ground surfaces, (see pg.2 para [0047]: "Wheels 44 are coupled to the base frame 28 to facilitate transport over floor surfaces.") a litter (see 22—Fig.10: litter ) defining a patient support surface to support a patient(see pg.2 para [0044]: "the litter 22 may be considered to be a patient support apparatus both when it is attached to the base 24 and when it has been removed from the base 24."),a lift mechanism to facilitate arranging said litter at different heights relative to said base (see element 240 pg.4 para [0060]: "The base lift device 240 is coupled to the base 24 and is configured to raise and lower the patient between minimum and maximum heights of the base 24, and intermediate positions therebetween, when the litter 22 is supported by the base 24.") with an actuator (see element 240 pg.4 para [0060]: " The base lift device 240 comprises one or more base lift actuators 222 coupled to at least one of the base frame 28 and the intermediate frame 30 to raise and lower the intermediate frame 30 and litter 22 relative to the floor surface and the base frame 28") movable between a plurality of lift configurations including a fully- retracted configuration and a fully-extended configuration(see pg.4 para [0060]; examiner note),
Note: The examiner considers the minimum and maximum heights as the fully retracted and fully extended configuration respectively

a coupler (see 320—Fig.12B: coupler ) operatively attached to said litter for releasably engaging said receiver of said trolley to secure said patient transport apparatus to said trolley when said receiver operates in said locked configuration(see pg.5 para [0064]: "In the embodiment illustrated in FIGS. 12A-12D, the litter mounting device 320 is coupled to the base 24 and is configured facilitate mounting the litter 22 onto the base 24."),a first sensor (see S6—Fig.11: first sensor )configured to output a first signal indicative of a height of said litter relative to said base (see examiner note (i); pg. para [0091]: "Thus, when the base frame 28 has been retracted towards the supported litter 22 of the patient support apparatus 20 as determined via the sensor S6, the state detection device 116 generates a state signal received by the controller 104 which corresponds to the “retracted-litter-loading” state."),
Note (i): The examiner considers the signal output from sensor S6 as the first signal


a second sensor (see S1&S2—Fig.11; pg.7 para [0084]: "As shown in FIG. 8, a patient is loaded on the litter 22 and is being transported up a flight of stairs. In some embodiments, the state detection device 116 comprises a load sensor S2 coupled to the litter 22 to detect whether the patient is supported by the litter 22.") configured to output a second signal indicative of applied force occurring between said base and said litter, (see examiner note(ii); pg.8 para [0087]: "Here, the load sensor S2 coupled to the litter 22 continues to detect that the patient is supported by the litter 22,"),
Note: The examiner considers the signal output from sensor S1 & S2 as the second signal. 

and a controller (see 104—Fig.2: ) in communication with said actuator of said lift mechanism (see pg.7 [0081]: "the controller 104 is configured to operate the base lift actuator 222 to raise the litter 22 and the intermediate frame 30 relative to the floor surface and the base frame 28.") said first sensor, and said second sensor(see S1, S2 & S6  —Fig.2: first coupled to controller (104)) ,and said second sensor (see S1 & S2—Fig.2: second sensor coupled to controller ), said controller being configured to determine a target lift configuration (examiner note; see pg.5 para [0070]: "In addition to controlling operation of the one or more powered devices 102, in some embodiments, the controller 104 also determines current and desired states of the litter 22 and/or the base 24 based on input signals that the controller 104 receives from the first user interface 110 (and/or the second user interface 112) and state signals that the controller 104 receives from the sensing system 114.")
Note The examiner considers the ""desired state"" described in para [0070] as the target lift configuration . 
during unloading from the emergency vehicle as said actuator moves toward said fully-extended configuration (see pg.6 para [0073]: " In some configurations described further below, the sensing system 114 acts as a secondary input device used to provide a second input signal to the controller 104 to cause or continue operation of the one or more powered devices 102. Numerous scenarios exist in which the one or more powered devices 102 can be operated based on the first input signal and the second input signal provided by the sensing system 114."), said target lift configuration being based on: a first value (see examiner note; pg.5 para [0070]: "The state of the litter 22 and/or the base 24 may be a position, a relative position with respect to another object or component, an orientation, a configuration, an angle, a speed, a load condition, an energization status, or any other state of the litter 22 and/or the base 24.");
Note: The examiner considers the litter position determined by element S6 of Fig.2 as a first value

and a second value associated with at least one of said first signal and said second signal (see examiner note; pg.8 para [0087]: "Here, the load sensor S2 coupled to the litter 22 continues to detect that the patient is supported by the litter 22")
Note: The examiner considers the load detected by sensor S2 and the state detected by S1 as the second value.

 determined in response to said patient transport apparatus at least partially moving out of support from at least a portion of said trolley (see pg.9 para [0081]: "Here, the state detection device 116 comprises a sensor S1 to detect the litter 22 being coupled to and supported by the base 24. In this case, the current state of the litter 22 is considered to be a “litter-on-base” state. In response to detection via the sensor S1, the state detection device 116 generates a corresponding state signal that is received by the controller 104; here in the “litter-on-base” state, when a user actuates the first button B1 of one of the user interfaces 110, 112, the controller 104 is configured to operate the base lift actuator 222 to raise the litter 22 and the intermediate frame 30 relative to the floor surface and the base frame 28.");and said controller being further configured to drive said actuator to said target lift configuration defined based on said first value (see pg.6 para [0074]: " Here in this example, the litter lift device 200 may be configured to move between a minimum height at a fully-lowered position (see FIG. 5) and a maximum height at a fully-lifted position (see FIG. 4). The litter lift device 200 may incorporate limit switches, encoders, and the like, such as in one or both of the litter lift actuators 210, to indicate when the minimum or maximum heights have been reached and thereby cause the controller 104 to discontinue operation of the lift actuators 210") and said second value to limit relative movement between said patient transport apparatus and said trolley as said receiver moves from said locked configuration to said unlocked configuration to release said coupler (see pg.9 para [0081]: ).
Furman does not teach [a first value] associated with at least one of said first signal and said second signal determined in response to contact of said wheel occurring with the ground surfaces.
Souke teaches[a first value] associated with at least one of said first signal and said second signal determined in response to contact of said wheel occurring with the ground surfaces(see pg.4 para [0057]: "In one embodiment, control system 82 may include one or more position sensors provided on the patient handling apparatus 10. More specifically, control system 82 may include one or more sensors 122 (FIG. 6) that are used to detect when the base 18 of the patient handling apparatus 10 is contacting the ground or other surface, such as a bumper or another obstruction, which, as noted, may be used as an input signal or signals to the controller 120 to control the hydraulic circuit 90. Note: The examiner considers the input signal referenced in para [0057] as the first signal. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Furman with the teachings of Souke with the motivation of detecting when the patient transport apparatus has made contact with the ground there by helping easily transport the patient transport(see pg.4 para [0057]).
As per claim 2, Furman teaches The system of claim 1, wherein said trolley includes an arm moveable between: an engaged configuration in which said arm is supporting said patient transport apparatus, and a released configuration in which said arm in not supporting said patient transport apparatus (see pg.4 para [0063]: " The arms 290 are configured to pivot or otherwise articulate relative to the trolley 286 in order to support the patient support apparatus 20 when at least one of the litter 22 and the base 24 are coupled to the trolley 286.').
As per claim 3, Furman teaches The system of claim 2, wherein the trolley includes an arm sensor (see S5—Fig.10) configured to output an arm signal indicative of whether said arm is in said engaged configuration or said released configuration (see pg.8 para [0090]: " Thus, when the patient support apparatus 20 is supported by the arms 290 of the power load device 280 as determined via the sensor S5, the state detection device 116 generates a state signal received by the controller 104 which corresponds to the “supported-litter-loading” state. ").
As per claim 4, Furman teaches The system of claim 3, wherein said controller determines said target lift configuration in response to output of said arm signal indicating that said arm has moved from said engaged configuration to said released configuration (see pg.8 para [0090]: " Here, the controller 104 is configured to again change the functionality of the user interfaces 110, 112 based on the change in state to the “supported-litter-loading” state depicted in FIG. 10. More specifically, while in the “supported-litter-loading” state, the user interfaces 110, 112 can be used to operate the base lift actuator 222 to raise the base frame 28 of the base 24 off the floor surface (e.g., the ground adjacent to the ambulance 282).").
As per claim 5, Furman teaches The system of claim 1 , but does not teach, wherein said actuator defines a cylinder supporting a piston coupled to a rod arranged for movement along the cylinder ,said lift mechanism further comprising a fluid reservoir and a pump 
driven by a motor to direct hydraulic fluid from the fluid reservoir to the cylinder, said controller being configured to control a flow of hydraulic fluid between said cylinder and said fluid reservoir.
Souke teaches The system of claim 1, wherein said actuator defines a cylinder (see 80—Fig.1: ) supporting a piston (see 88—Fig.1) coupled to a rod arranged for movement along the cylinder (see 86—Fig.1), said lift mechanism further comprising a fluid reservoir (see 92—Fig.6: )and a pump (see 94—Fig.6) driven by a motor to direct hydraulic fluid from the fluid reservoir to the cylinder (see pg.3 para [0048]: " controller 120 powers motor 94, which operates pump 92 to pump fluid from the reservoir R"),said controller being configured to control a flow of hydraulic fluid between said cylinder and said fluid reservoir (see pg.3 para [0048]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Furman with the teachings of Souke with the motivation of providing an alternative lift mechanism capable of raising and lowering the patient transport (see pg.3 para [0045] " As will be more fully described below, control system 82 includes a hydraulic circuit 90 and a controller 120, which is in communication with hydraulic circuit and a user interface 120a that allows an operator to select between the lifting, lowering, raising and retracting functions described herein. ").
As per claim 6, Furman does not teach, The system of claim 5, wherein said second sensor is a pressure sensor and said second signal output from said second sensor is indicative of a magnitude of pressure of said hydraulic fluid.
Souke teaches The system of claim 5, wherein said second sensor is a pressure sensor (see pg.4 para [0054]: "A hydraulic fluid pressure monitoring device (not shown) may be connected to the hydraulic circuit 90 to provide a signal to controller 120 indicative of the magnitude of the fluid pressure, which may be used as input when controlling the hydraulic cylinder 80") and said second signal output from said second sensor is indicative of a magnitude of pressure of said hydraulic fluid (see pg.4 para [0054]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Furman with the teachings of Souke with the motivation of providing the controller an additional input signal indicative of the fluid pressure in the hydraulic circuit (see pg. para [0054]).
As per claim 7, Furman does not teach, The system of claim 6, wherein the second signal output from said second sensor is indicative of the magnitude of pressure of said hydraulic fluid at a first end of the cylinder, said system further comprising a pressure sensor configured to output a pressure signal indicative of a magnitude of pressure of said hydraulic fluid at a second end of said cylinder.
Souke teaches, wherein the second signal output from said second sensor is indicative of the magnitude of pressure of said hydraulic fluid (see pg.4 para [0054]) .
Souke discloses the claimed invention but does not explicitly disclose wherein the second signal output from said second sensor is indicative of the magnitude of pressure of said hydraulic fluid at a first end of the cylinder.  Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified the teachings Souke to have a second signal output from said second sensor to be indicative of the magnitude of pressure of said hydraulic fluid at a first end of the cylinder with the motivation of to providing a signal to the controller indicative of the fluid pressure at a first end of the cylinder in order to regulate the hydraulic circuit. Overall, applicant has not established any criticality to the claimed second signal output from said second sensor being indicative of the magnitude of pressure of said hydraulic fluid at a first end of the cylinder, where the applicants specification only indicated in para [0067] “The one or more load sensors 176 may also include one or more pressure transducers that are connected to the first and the second hydraulic conduits 96, 100 to provide signals to controller 120 indicative of the magnitude of the fluid pressure within the hydraulic system 60.” As such it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Souke discloses the claimed invention but does not explicitly disclose wherein said system further comprising a pressure sensor configured to output a pressure signal indicative of a magnitude of pressure of said hydraulic fluid at a second end of said cylinder. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified the teachings Souke to have produced a pressure sensor indicative of the magnitude of pressure of said hydraulic fluid at a second end of said cylinder with the motivation of to providing a signal to the controller indicative of the fluid pressure at a second end of the cylinder in order to regulate the hydraulic circuit. Overall, applicant has not established any criticality to the claimed, pressure sensor configured to output a pressure signal indicative of a magnitude of pressure of said hydraulic fluid at a second end of said cylinder where the applicant’s specification only indicated in para [0067]. As such, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

As per claim 8, Furman does not teach The system of claim 1 further comprising a strain gauge configured to output a strain signal indicative of engagement of said wheel with the ground surfaces.
Souke teaches, a strain gauge configured to output a strain signal indicative of engagement of said wheel with the ground surfaces (see pg.4 para [0057]: " A suitable sensor may include a transducer, such as a pressure sensor, including a load cell, for example, mounted to one or more of the wheels or casters, which detect when an upward force is applied to the wheels or casters.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Furman with the teachings of Souke with the motivation of detecting the force applied on the patient transport via the wheel casters (see pg.4 para [0057]).
As per claim 9, Furman teaches The system of claim 1, wherein said coupler comprises at least one pin (see 342—Fig.12a: pin) and said receiver comprises at least one latch (see 340—Fig.12a: latch), said at least one pin configured to engage with said at least one latch (see pg. para [0067]: " The litter 22 comprises a pin 342 that is received by the hook 340. In some embodiments, the carrier 334 may comprises a releasable locking assembly configured to prevent the pin 342 from separating from the hook 340 when the carrier 334 is moved between the unloaded and loaded positions 336, 33").
As per claim 10, Furman teaches The system of claim 1, further comprising a user interface (see 110 & 112—Fig.2: ) with an input control (see pg.6 para [0079]: "As will be appreciated from the subsequent description below, individual buttons B1, B2 (or “input controls”) of the user interfaces 110, 112 may be used to control functions of or associated with more than one powered device 102.) arranged for user engagement to move the receiver between the locked configuration and the unlocked configuration (see pg.6 para [0079]: ". By way of non-limiting example, the user may actuate a button B1 on the user interface 110 to operate the base lift device 240 when the litter 22 is in a first state, and the same button B1 may be actuated to operate the track driving device 220 when the litter 22 is in a second state.").
As per claim 11, Furman teaches A patient transport apparatus for use with a loading and unloading system of an emergency vehicle (see 20—Fig.10; pg.8 para [0088]: ) ,the loading and unloading system (see 280—Fig.10; pg.4 para [0062]: ) having a trolley (see 286—Fig.10: track ) with a receiver movable between a locked configuration and an unlocked configuration(see 734a & 734b—Fig.13; pg. para [0117]: ) , said patient transport apparatus comprising: a base (see 28—Fig.1: ) supporting a wheel for engagement with ground surfaces;(see 44—Fig.1: ) a litter (see 22—Fig.10: ) defining a patient support surface to support a patient (see pg.2 para [0044]: ) ;a lift mechanism to facilitate arranging said litter at different heights relative to said base with an actuator (see element 240 pg.4 para [0060]: ) movable between a plurality of lift configurations including a fully-retracted configuration and a fully-extended configuration(see pg.4 para [0060]) ;a coupler (see 320—Fig.12B: ) operatively attached to said litter for releasably engaging the receiver of the trolley to secure said patient transport apparatus to the trolley when the receiver operates in the locked configuration (see pg.5 para [0064]: "In the embodiment illustrated in FIGS. 12A-12D, the litter mounting device 320 is coupled to the base 24 and is configured facilitate mounting the litter 22 onto the base 24.") ;a first sensor (see S6—Fig.11: ) configured to output a first signal indicative of a height of said litter relative to said base (see examiner note (i); pg. para [0091]: ) ;a second sensor (see S1&S2—Fig.11; pg.7 para [0084]: ) configured to output a second signal indicative of applied force occurring between said base and said litter; (see examiner note(ii); pg.8 para [0087]: ) and a controller (see 104—Fig.1: ) in communication with said actuator of said lift mechanism(see pg.7 [0081]: ) ,said first sensor, and said second sensor (see S1, S2 & S6  —Fig.2: first and second sensor coupled to controller (104)) ,said controller being configured to determine a target lift configuration during unloading from the emergency vehicle as said actuator moves toward said fully-extended configuration(see pg.5 para [0070]) ,said target lift configuration being based on: a first value (see pg.5 para [0070]) ;and a second value associated with at least one of said first signal and said second signal determined in response to said patient transport apparatus at least partially moving out of support from at least a portion of the trolley(see pg.9 para [0081]: "Here, the state detection device 116 comprises a sensor S1 to detect the litter 22 being coupled to and supported by the base 24. In this case, the current state of the litter 22 is considered to be a “litter-on-base” state. In response to detection via the sensor S1, the state detection device 116 generates a corresponding state signal that is received by the controller 104; here in the “litter-on-base” state, when a user actuates the first button B1 of one of the user interfaces 110, 112, the controller 104 is configured to operate the base lift actuator 222 to raise the litter 22 and the intermediate frame 30 relative to the floor surface and the base frame 28.") ;and said controller being further configured to drive said actuator to said target lift configuration (see pg.6 para [0074]) defined based on said first value (see pg.6 para [0074]) and said second value to limit relative movement between said patient transport apparatus and the trolley as the receiver moves from the locked configuration to the unlocked configuration to release said coupler (see pg.9 para [0081]).
Furman does not teach teaches [a first value] associated with at least one of said first signal and said second signal determined in response to contact of said wheel occurring with the ground surfaces.
Souke teaches [a first value] associated with at least one of said first signal and said second signal determined in response to contact of said wheel occurring with the ground surfaces(see pg.4 para [0057]: "In one embodiment, control system 82 may include one or more position sensors provided on the patient handling apparatus 10. More specifically, control system 82 may include one or more sensors 122 (FIG. 6) that are used to detect when the base 18 of the patient handling apparatus 10 is contacting the ground or other surface, such as a bumper or another obstruction, which, as noted, may be used as an input signal or signals to the controller 120 to control the hydraulic circuit 90. 
Note: The examiner considers the input signal referenced in para [0057] as the first signal. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Furman with the teachings of Souke with the motivation of detecting when the patient transport apparatus has made contact with the ground there by helping easily transport the patient transport (see pg.4 para [0057]).
As per claim 12, Furman teaches "The patient transport apparatus of claim 11, wherein the first value is determined at a first time (see pg.8 para [0091] examiner note: " the state detection device 116 comprises an infrared sensor S6 (or another type of sensor) to detect when the base frame 28 is fully raised off the floor surface.)
Note: The examiner considers when the base frame is fully raised as the first time

and the second value is determined at a second time, said second time occurring after said first time (see pg.7  para [0081]: "Here, the state detection device 116 comprises a sensor S1 to detect the litter 22 being coupled to and supported by the base 24. In this case, the current state of the litter 22 is considered to be a “litter-on-base” state. ")
Note: The examiner considers the second time defined as when  the litter 22 being coupled to and supported by the base . It may be understood the second time may occur after the first time when the patient transport is unloaded from said emergency vehicle.

As per claim 13, Furman teaches The patient transport apparatus of claim 12, wherein said controller determines said target lift configuration at a third time occurring after said second time (see examiner note pg. 7 para [0081]: " In response to detection via the sensor S1, the state detection device 116 generates a corresponding state signal that is received by the controller 104; here in the “litter-on-base” state, when a user actuates the first button B1 of one of the user interfaces 110, 112, the controller 104 is configured to operate the base lift actuator 222 to raise the litter 22 and the intermediate frame 30 relative to the floor surface and the base frame 28. Conversely, in the “litter-on-base” state, when the user actuates the second button B2 of the user interface 110, 112, the controller 104 is configured to operate the base lift actuator 222 to lower the litter 22 and the intermediate frame 30 relative to the floor surface and the base frame 28." occurring after said second time 
Note: The examiner considers the target configuration corresponding to the “desired state” described in (Furman) para [0070]"In addition to controlling operation of the one or more powered devices 102, in some embodiments, the controller 104 also determines current and desired states of the litter 22 and/or the base 24 based on input signals that the controller 104 receives from the first user interface 110 (and/or the second user interface 112) and state signals that the controller 104 receives from the sensing system 114. ")

Note: It may be understood that controller 104 determines said target lift configuration in response to or after the second time  where in the litter 22 being coupled to and supported by the base.

As per claim 15, Furman teaches The patient transport apparatus of claim 11, but does not teach wherein said actuator defines a cylinder supporting a piston coupled to a rod arranged for movement along the cylinder ,said lift mechanism further comprising a fluid reservoir and a pump driven by a motor to direct hydraulic fluid from the fluid reservoir to the cylinder, said controller being configured to control a flow of hydraulic fluid between said cylinder and said fluid reservoir.
Souke teaches wherein said actuator defines a cylinder (see 80—Fig.1: ) supporting a piston (see 88—Fig.1: ) coupled to a rod arranged for movement along the cylinder(see 86—Fig.1: ),said lift mechanism further comprising a fluid reservoir (see 92—Fig.6: ) and a pump (see 94—Fig.6; : ) driven by a motor to direct hydraulic fluid from the fluid reservoir to the cylinder(see pg.3 para [0048]: ),said controller being configured to control a flow of hydraulic fluid between said cylinder and said fluid reservoir (see pg.3 para [0048]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Furman with the teachings of Souke with the motivation of providing an alternative left mechanism capable of raising and lowering the patient transport (see pg.3 para [0045] ).
As per claim 16, Furman does not teach wherein said second sensor is a pressure sensor, said controller being configured to control a flow of hydraulic fluid between said cylinder and said fluid reservoir.
Souke teaches The patient transport apparatus of claim 15, wherein said second sensor is a pressure sensor (see pg.4 para [0054]: )and said second signal output from said second sensor is indicative of a magnitude of pressure of said hydraulic fluid (see pg.4 para [0054]: ).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Furman with the teachings of Souke with the motivation of providing the controller an additional input signal indicative of the fluid pressure in the hydraulic circuit (see pg.4 para [0054]).
As per claim 17, Furman does not teach The patient transport apparatus of claim 16, wherein the second signal output from said second sensor is indicative of the magnitude of pressure of said hydraulic fluid at a first end of the cylinder ,said system further comprising a third sensor configured to output a third signal indicative of a magnitude of pressure of said hydraulic fluid at a second end of said cylinder.
Souke teaches The patient transport apparatus of claim 16, wherein the second signal output from said second sensor is indicative of the magnitude of pressure of said hydraulic fluid (see pg.4 para [0054]: )
Souke discloses the claimed invention but does not explicitly disclose wherein the second signal output from said second sensor is indicative of the magnitude of pressure of said hydraulic fluid at a first end of the cylinder.  Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified the teachings Souke to have a second signal output from said second sensor to be indicative of the magnitude of pressure of said hydraulic fluid at a first end of the cylinder with the motivation of to providing a signal to the controller indicative of the fluid pressure at a first end of the cylinder in order to regulate the hydraulic circuit. Overall, applicant has not established any criticality to the claimed second signal output from said second sensor being indicative of the magnitude of pressure of said hydraulic fluid at a first end of the cylinder, where the applicants specification only indicated in para [0067] “The one or more load sensors 176 may also include one or more pressure transducers that are connected to the first and the second hydraulic conduits 96, 100 to provide signals to controller 120 indicative of the magnitude of the fluid pressure within the hydraulic system 60.” As such it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Souke discloses the claimed invention but does not explicitly disclose a third sensor configured to output a third signal indicative of a magnitude of pressure of said hydraulic fluid at a second end of said cylinder. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified the teachings Souke to have a third sensor indicative of the magnitude of pressure of said hydraulic fluid at a second end of said cylinder with the motivation of to providing a signal to the controller indicative of the fluid pressure at a second end of the cylinder in order to regulate the hydraulic circuit. Overall, applicant has not established any criticality to the claimed, pressure sensor configured to output a pressure signal indicative of a magnitude of pressure of said hydraulic fluid at a second end of said cylinder where the applicant’s specification only indicated in para [0067]. As such, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
As per claim 18, Furman does not teach The patient transport apparatus of claim 11, further comprising a strain gauge configured to output a strain signal indicative of engagement of said wheel with the ground surfaces.
Souke teaches The patient transport apparatus of claim 11, further comprising a strain gauge configured to output a strain signal indicative of engagement of said wheel with the ground surfaces.(see pg. para [0057]: " A suitable sensor may include a transducer, such as a pressure sensor, including a load cell, for example, mounted to one or more of the wheels or casters, which detect when an upward force is applied to the wheels or casters.)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Furman with the teachings of Souke with the motivation of detecting the force applied on the patient transport via the wheel casters (see pg.4 para [0057]).
As per claim 19, Furman teaches The patient transport apparatus of claim 11, wherein said coupler comprises at least one pin (see 342—Fig.12a: ) and said receiver comprises at least one latch (see 340—Fig.12a: ),said at least one pin configured to engage with said at least one latch (see pg. para [0067]).
As per claim 20, Furman teaches The patient transport apparatus of claim 11, further comprising a user interface (see 110 & 112—Fig.2: ) comprising an input control (see pg.6 para [0079]) arranged for user engagement to move the receiver between the locked configuration and the unlocked configuration (see pg.6 para [0079]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180369036 A1 to Furman et. al (Furman hereafter) in view of U.S Patent Application 20180303685 A1 to Souke in further view of EP 2808000 A1 to Takahiro (Takahiro hereafter).
As per claim 14, Furman teaches wherein said controller determines said target lift configuration nor Souke teach, a transfer function based on the first signal and the second signal.
Takahiro teaches a transfer function (see abstract; pg.7 para [0046]: " FIG. 6. Further, the control unit 80 may be configured to use a transformation for the seven pieces of data illustrated in FIG. 6 that is the inverse of that used to transform the data of the operating force level into the frequency domain (herein, referred to as inverse Discrete Fourier Transform) to transform the data into data of the original operating force level from the frequency domain.") based on the first signal and the second signal (see examiner note).
Note: The examiner further considers the force and motion as described in the abstract as the first and second signals.

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Furman with the teachings of Takahiro with the motivation of providing a way to determine the need amount of force for the motor of the power assist device (see pg.8 para [0055]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        08/31/2022

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/31/2022